BLD-177                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-1311
                                       ___________

                          IN RE: KEVIN PATRICK FLOOD,
                                                Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                     (Related to W.D. Pa. No. 3-04-cr-00036-001)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    April 23, 2015

               Before: AMBRO, JORDAN and KRAUSE, Circuit Judges

                                   (Filed: May 1, 2015)
                                        _________

                                        OPINION*
                                        _________


PER CURIAM

       Kevin Flood petitions pro se for a writ of mandamus to compel the Attorney

General of the United States and the Director of the United States Department of Justice’s

Office of Professional Responsibility to investigate and criminally charge various




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
individuals allegedly involved in tampering with audio surveillance tapes used in his

underlying criminal case. We will deny the petition.

       The foregoing action is Flood’s third mandamus petition in this Court related to

the allegedly altered tapes. In 2007, we denied Flood’s request to order officials to

investigate this matter. In re Flood, 254 F. App’x 139, 140 (3d Cir. 2007). In 2012, we

denied Flood’s request to order the defendants in his related civil rights action to provide

original copies of the tapes. In re Flood, 500 F. App’x 105, 109 (3d Cir. 2012). Outside

of the mandamus context, we ruled in Flood’s direct criminal appeal that the District

Court properly denied Flood’s motion to test the tapes because it was untimely and

meritless. United States v. Flood, 339 F. App’x 210, 214 (3d Cir. 2009). In 2010, we

ruled that the District Court properly determined that Flood’s civil claims against certain

defendants for allegedly tampering with the audiotapes were barred by Heck v.

Humphrey, 512 U.S. 477, 487 (1994). See Flood v. Schaefer, 367 F. App’x 315, 317-18

(3d Cir. 2010). Flood has also attempted to litigate this issue via a motion pursuant to 28

U.S.C. § 2255, but such relief was denied by the District Court, and this Court declined to

issue a certificate of appealability. See United States v. Flood, Nos. 3:04-cr-36-KRG-

KAP, 3:11-cv-50-KRG-KAP, 2014 WL 2114849, at *1 (W.D. Pa. May 20, 2014); C.A.

No. 14-2902. Flood’s related civil rights action is still pending in the District Court, and

he has filed numerous repetitive requests related to the tapes in that action.

       Mandamus is a drastic remedy available only in the most extraordinary of

circumstances. In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). It
                                              2
is appropriate only when (1) the petitioner has no other adequate means to obtain the

relief sought; (2) the right to the issuance of the writ is clear and indisputable; and (3) the

issuing court is satisfied in the exercise of its discretion that mandamus is appropriate

under the circumstances. Id. at 378-79. As should be clear from our prior rulings, Flood

does not meet this stringent standard. We will not order top executive branch officials to

investigate unsubstantiated self-serving allegations of a conspiracy, especially when we

have already held that these allegations lack merit. Accordingly, we will deny Flood’s

petition for a writ of mandamus.




                                               3